Citation Nr: 0822598	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD), 
depression, and bereavement disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran testified at a hearing before the Board at the RO 
in April 2008; the undersigned Veterans Law Judge presided.  


FINDINGS OF FACT

1.  A verified stressor during service, as a cause of the 
veteran's claimed PTSD, is not established.  

2.  The greater weight of the credible evidence shows that 
the veteran's current psychiatric disorder, claimed as 
post-traumatic stress disorder (PTSD), depression, and 
bereavement disorder, did not begin during service and did 
not result from a disease or injury incurred in service.  


CONCLUSION OF LAW

The criteria are not met for service connection for a chronic 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD), depression, and bereavement disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's primary contention, as expressed at his Board 
hearing, is that, for six months during the last half of 
1976, he was exposed to inappropriate touching and harassment 
by a female civilian supervisor.  He has indicated that he 
reported the occurrences and has variously stated that the 
harassment ended either when she was transferred or when he 
was transferred to another position.  The veteran has written 
and also testified at his hearing in April 2008 that he had 
no psychiatric symptoms relative to the events during service 
until the death of a teenage son in early 2004 that triggered 
nightmares and flashbacks of the harassment during service.  

The veteran's service medical records, including the report 
of his separation examination, are silent for any complaints 
or diagnoses of a psychiatric disorder.  His service 
personnel records include an initial performance report 
concerning periods before, during, and after the alleged 
harassment that reflects superior performance in all areas.  
Another report covering the last year of his period of 
service (March 1977 to March 1978) reflects average 
performance.  The evaluator for the second report stated that 
he initially required greater supervision to ensure follow-
through with his assignments, but she stated that, following 
counseling, his performance improved during the period.  The 
veteran has not indicated that the latter supervisor was the 
same one who had reportedly harassed him.  The veteran's 
service records do not reflect his report of harassment by a 
supervisor or requests for transfer.  The veteran testified 
at his hearing that the harassment ended when the supervisor 
was transferred in late 1976.  

Subsequent VA and private treatment records note the 
veteran's diagnosis with major depression and PTSD beginning 
in May 2004.  The Board is troubled by the fact that the 
veteran has reported the significant events somewhat 
differently at times - the harassment by the female civilian 
supervisor lasted either six months or two years, and his 
flashbacks began either when his wife left him or when his 
teenaged son died (both in early 2004).  And the veteran's 
treating VA physician has variously attributed his 
psychiatric symptoms to the death of his teenaged son, to his 
wife's leaving him, to the time he was diagnosed with a 
cardiac disorder 10 years earlier, or to the harassment in 
service.  

In October 2004, the RO obtained a medical opinion from a VA 
psychologist.  That examiner both examined the veteran and 
reviewed his claims file.  The examiner recorded the 
veteran's current psychiatric symptoms, his military history, 
various aspects of his social and occupational history, and 
his psychological history in significant detail.  Initially 
(prior to reviewing the claims file), the examiner opined 
that, "If indeed [the veteran] was sexually harassed, it 
could explain his alleged experience of flashbacks.  The 
narrative of sexual harassment in the military, if valid, is 
as likely as not to be a source of [PTSD]."  The examiner 
continued, noting that the veteran's statement that, "the 
formal complaint that he signed and submitted in writing 
[during service] was not descriptive of any sexual harassment 
behavior, but rather was simply an accusation that his 
supervisor was forcing him to run personal errands while on 
work assignment."  The examiner indicated that, "if this is 
the case, it would be difficult, if not impossible, to verify 
the alleged stressor event."  He added that the veteran 
seemed to have symptoms of a depressive disorder, but he felt 
that, given the veteran's history, it would more accurately 
be described as a bereavement disorder.  The examiner stated 
initially that it was too early to give a diagnosis of either 
PTSD or a major depressive disorder - his military record 
would need to be examined for verification of sexual 
harassment to determine the validity of the stressor event.  
In addition, he indicated that a diagnosis of depressive 
disorder (as opposed to bereavement disorder) would have to 
be delayed until after the veteran had worked through the 
loss of his family due to divorce.  

After reviewing the veteran's claims file one month later, 
the VA psychologist submitted an addendum to his report, 
observing that the veteran had first sought psychiatric 
treatment in March 2004 and that the examiner who saw him at 
that time felt that the veteran's complaints of depression 
and insomnia were due to separation from his family, which, 
supposedly, was causing him to experience flashbacks of 
alleged military sexual trauma.  The VA psychologist also 
observed that the veteran's initial presentation in March 
2004 involved "some inconsistencies and raised some 
questions about the veracity of his report [at that time]."  
The earlier examiner had also noted that the veteran had a 
tendency to embellish his responses.  That examiner had 
stated that the veteran's symptoms of depression had a 
"rapid onset after the wife left on March 10, 2004."  
Complicating that experience was the fact that his daughter 
was accusing the veteran of being physically abusive.  The VA 
psychologist further noted that the statements by the earlier 
VA social worker and psychiatrist made reference to several 
other possible dates for the onset of the symptoms of 
depression, none of which was in service.  The only 
tangential statement relating the current psychiatric 
symptoms to service, according to the VA psychologist, was to 
the flashbacks concerning the alleged sexual mistreatment by 
a female supervisor during service.  However, the 
psychologist in October 2004 indicated that that event did 
not constitute a stressor for PTSD.  Finally, the 
psychologist concluded in his addendum that the correct 
diagnosis was of bereavement disorder secondary to the 
separation from his family, rather than depressive disorder, 
and that symptoms of bereavement are natural and typically 
transient; he also noted that the progress notes indicated 
that the veteran was in fact improving.  The psychologist 
also concluded that none of the dates of onset for the 
veteran's depression reported by the other examiners would 
support a conclusion that the depression started while he was 
in the military.  

VA recognizes that claims for service connection for PTSD 
based on sexual assault may be more difficult to establish 
because of the nature of the alleged incident in service, 
which must nevertheless be verified.  See 38 C.F.R. 
§ 3.304(f).  In July 2007 and again in October 2007, the 
veteran was advised of the types of evidence that might be 
helpful in establishing his claimed stressor.  In 
October 2007, he provided a long narrative of the events as 
they unfolded during service and their effect on him.  
Unfortunately, the information the veteran provided was not 
specific enough to permit further development in an attempt 
to verify his claimed stressor.  

At his hearing, the veteran submitted another written 
statement by his VA primary care physician, dated in April 
2008, stating simply that the veteran's PTSD and major 
depressive disorder were both the direct result of his 
military service.  

Because of the difficulty verifying the veteran's alleged 
stressor in this case, the Board must rely on the various 
medical opinions that have been provided as to whether the 
evidence of record supports a finding that the claimed 
stressor event occurred and as to whether that stressor is 
sufficient to cause any current psychiatric disorder.  On the 
one hand, we have the statements by the veteran's treating 
physician to the effect that his psychiatric symptoms due to 
PTSD and depression are the result of his military service.  
The Board observes, however, that the physician's statements 
to that effect are very brief and conclusory, lacking any 
rationale or other support.  Further, the physician has 
provided conflicting statements as to the cause of the 
veteran's symptoms.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis, as is the case with that VA physician's statements.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In addition, the Board is not 
required to accept unsubstantiated medical opinions as to the 
origin of the veteran's disorder.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  

On the other hand, the negative opinion of the VA 
psychologist in October 2004 was well reasoned and supported 
by rationale.  That examiner also had an opportunity to 
review the entire claims file, including the veteran's 
service medical and personnel records.  Moreover, he provided 
a reasoned rebuttal to the opinion by the veteran's treating 
physician.  Therefore, the Board accords significantly more 
probative weight to the opinion of the VA psychologist in 
October 2004.  

Accordingly, the Board finds that the greater weight of the 
evidence shows that the veteran's current psychiatric 
disorder did not begin during service, did not result from 
sexual trauma incurred in service, and is not otherwise due 
to service.  Therefore, the Board concludes that the criteria 
are not met for service connection for a psychiatric 
disorder.  

For the foregoing reasons, the claim for service connection 
for a chronic psychiatric disorder, claimed as post-traumatic 
stress disorder (PTSD), depression, and bereavement disorder, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board finds that the required notice was provided before 
the adverse decision in February 2005.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
Also, in March 2006, the AOJ notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for a chronic psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD), depression, 
and bereavement disorder, is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


